Title: Report on the Contract Made with the Bank of the United States for a Loan of Two Million Dollars, [25 April 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, April 25, 1794Communicated on April 25, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury pursuant to the Order of the House of Representatives of the 28th. of February 1794, respectfully makes the following report:
The paper A, herewith transmitted, is a Copy of the Contract with the Bank of the United States respecting the Loan of two Millions of dollars had of that Institution in conformity with a provision for that purpose in the Act by which it is incorporated.
According to the intent of this Contract as understood by the Secretary of the Treasury and the Bank, the first instalment of 200,000 dollars was payable on the first of January 1793. The Secretary in a report to the House of Representatives of the 30th. of November 1792, submitted a provision for reimbursing the loan to the Bank. None was made ’till the time for reimbursing the first instalment as understood between the Treasury and the Bank, had elapsed on the first of January 1793. The Secretary by Letter informed the Bank that he would leave in deposit, as an offset against that instalment a Sum of 200,000 dollars, ’till Legislative provision should be made concerning the Matter. An Act of Congress of the 2d of March 1793, authorised the payment of this Instalment out of the proceeds of the Foreign Loans. But the then Attorney General being of Opinion that upon the legal Construction of the Contract compared with the words of the Act, the payment could not be made ’till the 25th of June 1793; the Completion of the business accordingly remained suspended ’till the 20th. of July following, when a Warrant issued to pay over the proceeds of the Bills in deposit to the Treasurer, and another Warrant to pay an equal Sum to the Bank. Interest upon the Instalment ceased on the 31st. of December 1792, by Virtue of the Deposit.
The foregoing transaction confirmed the principle of paying each instalment on the last day of the year. The Secretary in a report to the House of Representatives of the 21st. of December 1793, submitted a proposition for making provision for the second instalment. None having been made, he by a Letter to the Bank of the 31st. December 1793, informed that the Legislature not having yet had leisure to provide for the second instalment of the two Million loan, he had concluded to suspend calling into the Treasury the last installment of a Loan of 800,000 dollars which had been contracted with the Bank, and that that Sum would remain in deposit as an offset against the first mentioned instalment ’till provision should be made by Law. This Business still remains in the same situation no provision having yet been made by Law; but the effect is to arrest Interest at the rate of 6 ⅌ Cent. upon the Sum payable to the Bank, by a fund obtained from the Bank itself bearing only an Interest of 5 ⅌ Cent.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department April 25th. 1794.

